Citation Nr: 1003158	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tooth loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for traumatic brain disease, claimed as residuals 
of a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARING ON APPEAL

Veteran and N.U.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

Procedural history

In a March 1992 rating decision, service connection was 
denied for injuries to the head, back, and right shoulder.  
The Veteran was notified of that decision and of his appeal 
rights by letter dated March 1992.  In May 1993, the RO 
determined that he had not filed a timely notice of 
disagreement as to the March 1992 rating decision.  

In July 1996, the RO declined to reopen the Veteran's claims 
of entitlement to service connection for a back disability, a 
right shoulder disability, and traumatic brain disease 
(claimed as a residual of head injury).  

In August 2003, the Veteran filed claims of entitlement to 
service connection for loss of teeth and for bilateral 
hearing loss.  He also filed to reopen his previously denied 
claims of entitlement to service connection for a back 
disability, a right shoulder disability, and traumatic brain 
disease.  The Veteran's claims were denied in the December 
2003 rating decision.  The Veteran disagreed with the 
decision and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in February 2005.  

In November 2005, the Veteran presented sworn testimony 
during a personal hearing in Seattle, Washington, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

In a September 2007 Board decision, the claim was remanded 
for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denials in a 
March 2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Clarification of issues on appeal

The claimed back disability, right shoulder disability and 
traumatic brain disease have been referred to at various 
times as a "skeletal disorder", a "right arm disability" 
and a "head injury", respectively.  It is clear from the 
record that the Veteran is seeking service connection for a 
back disability, a right shoulder disability and traumatic 
disease, and the issues have been so characterized by the 
Board. 

Issues not on appeal

The September 2007 Board decision denied the Veteran's claims 
of entitlement to service connection for disfigurement of the 
head and face, nervous system disorder, and a psychiatric 
disorder other than posttraumatic stress disorder.  To the 
Board's knowledge, no appeal was taken.  The Board's decision 
is final, and those issues will be addressed no further 
herein.  See 38 C.F.R. § 20.1100 (2009).




FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran has experienced loss of teeth resulting from in-
service trauma.

2.  The competent medical evidence of record does not support 
a finding that the Veteran's currently diagnosed bilateral 
hearing loss is due to his military service.

3.  In a July 1996 decision, the RO declined to reopen the 
Veteran's previously denied claims of entitlement to service 
connection for back disability, right shoulder disability, 
and traumatic brain disease (head injury).

4.  Evidence submitted since the July 1996 rating decision is 
cumulative or redundant of the evidence of record at the time 
of the prior final denials of the claims sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for back disability, right shoulder disability, or 
traumatic brain disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental trauma, to 
include for treatment purposes, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1721 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

3.  The July 1996 RO decision declining to reopen the 
previously denied claims of entitlement to service connection 
for back disability, right shoulder disability, and traumatic 
brain disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§ 20.1103 (2009).

4.  Since the July 1996 rating decision, new and material 
evidence has not been received, and the claims of entitlement 
to service connection for back disability, right shoulder 
disability, and traumatic brain disease are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tooth loss and 
bilateral hearing loss.  
The Veteran also seeks to reopen previously denied claims of 
entitlement to a back disability, a right shoulder 
disability, and traumatic brain disease.  In essence, the 
Veteran contends that all of his claimed disabilities are due 
to a documented in-service incident in which the hatch cover 
of an armored personnel carrier struck him in the face.  He 
further contends that his current hearing loss is due to in-
service noise exposure.

Although it appears that the RO reopened the Veteran's claims 
of entitlement to service connection for back disability, 
right shoulder disability, and traumatic brain disease in the 
December 2003 rating decision, the question of whether new 
and material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the Veteran that may have been rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  As such, the Board 
will first consider whether new and material evidence has 
been received sufficient to reopen the claims currently on 
appeal.  

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered.



Stegall concerns

In September 2007, the Board remanded the case in order for 
the agency of original jurisdiction (AOJ) to provide the 
Veteran with appropriate notice pursuant to the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006) as to his 
new and material evidence claims.  The AOJ was also to obtain 
a medical nexus opinion as to the Veteran's tooth loss claim 
and schedule the Veteran for an audiological examination in 
order to determine the existence and etiology of the 
Veteran's claimed hearing loss.  The claims were then to be 
readjudicated.  

As will be discussed below, the record indicates that the 
Veteran was provided with the requisite Kent notice in a 
letter from the AMC dated December 2007.  Subsequently, a 
medical nexus opinion was obtained as to the tooth loss 
claim, and the Veteran was afforded a VA audiological 
examination as to his bilateral hearing loss claim.  The 
reports of which were obtained and associated with the 
Veteran's claims folder.  The Veteran's claims were 
readjudicated in a SSOC dated March 2009.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the back disability, right 
shoulder disability, and traumatic brain disease claims, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Therefore, the VCAA duty to notify applies to the 
issues on appeal; the standard of review and duty to assist 
does not apply to the back disability, right shoulder 
disability, and traumatic brain disease claims unless they 
are reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
whether the Veteran submitted new and material evidence as to 
the back disability, right shoulder, and traumatic brain 
disease claims.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated September 2003, October 2005, and December 2007.  The 
letters indicated that in order for service connection to be 
granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  

With respect to the back disability, right shoulder, and 
traumatic brain disease claims, the December 2007 letter 
indicated new and material evidence was required to reopen 
the claim, and specifically noted "[t]o qualify as new, the 
evidence must be in existence and be submitted to VA for the 
first time. . . In order to be considered material, the 
additional existing evidence must pertain to the reason your 
claim was previously denied."  The letter thus notified the 
Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the December 2007 letter informed the Veteran of the reason 
his back disability and right shoulder claims were previously 
denied:  "[y]our claim was previously denied because your 
service medical records dating from 1963-1966 are negative 
for a back and right shoulder disorder.  Therefore, the 
evidence you submit must relate to this fact."  The letter 
also informed the Veteran of why his traumatic brain disease 
claim was previously denied, "[y]our claim was previously 
denied for traumatic brain disease because the service 
medical records do not show treatment or diagnosis for 
traumatic brain disorder and no other medical evidence has 
been submitted showing that you are currently diagnosed with 
this condition. Service connection for traumatic brain 
disease might be granted if you were to submit medical 
evidence showing that you are currently diagnosed with a 
chronic disability which either began in military service or 
was caused by your military service.  Therefore, the evidence 
you submit must relate to this fact."  

As such, the Veteran was thoroughly advised of the basis for 
the previous denials as well as what evidence would be 
considered new and material and therefore sufficient to 
reopen the claims, thus satisfying Kent concerns.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the September 2003, October 
2005, and December 2007 letters stated that VA would assist 
the Veteran in obtaining relevant records from any Federal 
agency, to include military records, Social Security 
Administration (SSA) records and medical records at VA 
hospitals.  The Veteran was also advised in the letters that 
a VA examination would be scheduled if necessary to make a 
decision on his claims.  With respect to records from private 
doctors and hospitals, the VCAA letters informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The December 2007 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
records declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The December 2007 specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until December 
2007, years after the December 2003 RO decision that is the 
subject of this appeal.  Crucially, the Veteran's claims were 
readjudicated in the March 2009 SSOC, after he was provided 
with the opportunity to submit additional evidence and 
argument in support of his claims and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the December 2007 letter from the RO, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice of disability 
rating and effective date pursuant to Dingess.  Moreover, 
there is no timing problem as to Dingess notice since, as 
indicated above, the Veteran's claims were readjudicated in 
the March 2009 SSOC.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his service connection claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  The evidence of 
record includes the Veteran's service treatment records, 
service personnel records, the Veteran's statements, and the 
reports of VA and private medical treatment.  

As indicated above, the Veteran was afforded a VA examination 
in February 2009 as to his hearing loss claim and a medical 
nexus opinion was obtained in January 2009 as to his tooth 
loss claim.  The February 2009 VA examination report and 
January 2009 medical opinion reflects that the examiners 
thoroughly reviewed the Veteran's past medical history, 
documented his medical conditions, and rendered an opinions 
which appears to be consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA medical opinions are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2009).  He has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for tooth loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. 
§ 17.161.  The rating activity will consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b) 
(2009).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
See 
38 C.F.R. § 3.381(c) (2009).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.; (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service; (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  See 38 C.F.R. § 3.381(d) (2009).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  See 38 C.F.R. § 3.381(e) (2009).  Teeth 
extracted because of chronic periodontal disease will be 
service connected only if they were extracted after 180 days 
or more of active service.  See 38 C.F.R. 
§ 3.381(f) (2009).

Congenital or developmental defects such as malocclusion are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2009); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he suffered from tooth loss because 
of an incident in service when he was hit by a hatch cover of 
an armored personnel carrier.  

As has been discussed in the law and regulations section 
above, service connection may be granted for dental 
disabilities compensation purposes if the dental condition is 
the result of trauma; and for treatment purposes under 
certain circumstances stated in the regulation.  Although the 
Veteran has perfected an appeal as to a claim for service 
connection for a dental disorder, the Court has specifically 
held that a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  Accordingly, the 
Board will address both service connection for compensation 
and service connection for outpatient treatment purposes.

Service connection for compensation purposes

In analyzing the claim, the Board will employ a Hickson 
analysis.

As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.

With respect to Hickson element (1), current disability, an 
August 2003 VA treatment record indicated that the Veteran 
has had full upper and lower dentures since 1993.  
Accordingly, element (1) is satisfied.

Concerning Hickson element (2), in-service injury (dental 
trauma), the Veteran's service treatment records show that in 
March 1964 he was hit on the lower lip by a hatch cover, 
which caused a laceration of the lower lip and a loosening of 
his lower incisors.  As such, element (2) is arguably 
satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's current tooth loss is not related to his in-service 
dental trauma.  Specifically, in her January 2009 opinion, 
the VA examiner concluded, "[a]fter review of the records, 
of medical records, entrance examination, dental records, and 
dental exit examination it is determined that it is unlikely 
that subsequent loss of teeth [was] related to this incident 
that was incurred during military service at which time the 
lip was lacerated."  

The January 2009 examiner further stated that an October 1964 
dental record documenting the removal of tooth #30 indicated 
that such removal was as a result of caries.  

The January 2009 VA medical opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"]. The records show 
that no teeth were lost in service, aside from the tooth 
which was extracted due to dental caries.  There is no 
objective evidence that the Veteran's post-service loss of 
teeth   
was related to the hatch cover incident in service.

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the January 2009 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran or his representative is 
contending that the Veteran's tooth loss is related to his 
military service, neither is competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of his own claim are not competent medical 
evidence and do not serve to establish medical nexus.  

Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

Service connection for VA treatment purposes

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  See 38 U.S.C.A. § 1712(b)(1)(C) (West 
2002); 
38 C.F.R. § 17.161(c) (2009).  

As has been discussed in some detail above, the Board finds 
that the Veteran's current tooth loss is unrelated to the in-
service dental trauma.  

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  However, the 
evidence does not demonstrate that the Veteran can avail 
himself of any of the other categories by which VA dental 
treatment can be provided.

Class II(b) and Class II(c) require that the claimant be a 
prisoner of war, a status not accruing to the Veteran.  See 
38 C.F.R. § 17.161(d), (e) (2009).

Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment have been provided.  See 38 C.F.R. 
§ 17.161(f) (2009).  Review of the record does not show that 
the Veteran had sought VA dental treatment prior to the 
current claim.

Additionally, there is no evidence demonstrating that the 
Veteran has a dental condition that impairs or aggravates a 
service-connected disability (Class III).  See 38 C.F.R. § 
17.161(g) (2009).  

The Veteran is not a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 
38 C.F.R. § 17.161(h), (i) (2009).  He is also not receiving, 
or is scheduled to receive, VA care and treatment under 38 
U.S.C.A. Chapter 17 (Class VI).  See 
38 C.F.R. § 17.161(j) (2009).

In short, the Veteran does not fall into any of the 
categories for entitlement to VA outpatient treatment.  
Therefore, the Board finds that the criteria for service 
connection for a dental disorder for the purpose of 
entitlement to VA outpatient dental treatment have not been 
met.



Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a dental disorder 
for compensation or VA dental treatment purposes.  The 
benefits sought on appeal are accordingly denied.

2.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

The law and regulations pertaining generally to service 
connection and standard of review have been set forth above 
and will not be repeated here.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss, which he contends is due to his 
active military service.  See, e.g., the Veteran's statement 
dated April 2009.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

It is undisputed that the Veteran is currently diagnosed with 
bilateral hearing loss, as is evidenced by the February 2009 
VA audiology examination.  Hickson element (1) is, therefore, 
satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss, the 
Board will address disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss.  Audiograms 
conducted upon the Veteran's entrance into service in 
February 1963 and separation from service in December 1965 
demonstrated normal hearing.  Further, the record does not 
reflect medical evidence showing any manifestations of 
hearing loss during the one-year presumptive period after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  Crucially, the first diagnosed hearing loss of 
record was documented in March 1992, over twenty-five years 
after the Veteran's release from active duty.  See the VA 
treatment record dated March 1992.  Accordingly, Hickson 
element (2) is not met with respect to disease.

With respect to in-service injury, a review of the record 
shows that the Veteran has asserted two theories of in-
service injury, the first being head trauma and the second 
being exposure to high levels of noise. 

As to the head trauma, as has been discussed above service 
treatment records show that in March 1964 the Veteran was hit 
in the lower lip with a hatch cover, resulting in a 
laceration to the lower lip and loosening of the lower 
incisors.  There was no indication in the service treatment 
records of any injury to the ears, or any resulting hearing 
loss.    

With respect to noise exposure, service records show that the 
Veteran's principal duty from September 1963 through 1965 was 
as a gunner.  Accordingly, in-service incurrence of injury, 
that is to say hazardous noise exposure, has arguably been 
shown  This is sufficient to satisfy Hickson element (2).  

Turning to crucial Hickson element (3), medical nexus, the 
only competent medical opinion of record concerning the issue 
of medical nexus is the report of the February 2009 VA 
examiner.  In rendering his medical opinion, the VA examiner 
concluded that the Veteran's "hearing loss is symmetric, of 
a sensorineural type, gradually sloping from mild in the low 
to mid ranges to moderate by 4 kHz.  It is not typical of 
damage due to head injury or noise exposure.  Considering 
this record, therefore, [the Veteran's] hearing loss with 
tinnitus is less likely as not due to military service ending 
in 1965, and more likely due to aging or illness in the 
intervening 40 years."  

The February 2009 VA medical opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Moreover, the February 2009 VA 
opinion appears to be consistent with the Veteran's medical 
history, which is absent any indication of hearing loss until 
March 1992.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the February 2009 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

To the extent that the Veteran or his representative is 
contending that the currently diagnosed bilateral hearing 
loss is related to his military service, neither is competent 
to comment on medical matters such as etiology.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of his own claim are not competent medical 
evidence and do not serve to establish medical nexus.  

To some extent, the Veteran appears to be in contending that 
he has had bilateral hearing loss continually since service.  
The Board is aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  Although the Veteran is 
competent to testify as to his symptoms, supporting medical 
evidence of hearing loss is required to sustain a service 
connection claim based upon continuity of symptomatology.  
See Voerth v. West, 
13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran suffered from 
hearing loss until March 1992, over twenty-five years after 
his February 1966 discharge from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for back disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right shoulder disability.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for traumatic brain disease.

Because the three above-referenced claims involve the 
application of identical law to similar facts, for the sake 
of economy the Board will address them together.

Relevant law and regulations

The law and regulations pertaining generally to service 
connection has been set forth above and will not be repeated 
herein.

The standard of review set out above does not apply to issues 
involving finality and new and material evidence.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2009)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claims to reopen were initiated 
in August 2003, the claims will be adjudicated by applying 
the revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Factual background

When the Veteran's claims of entitlement to service 
connection for back disability, right shoulder disability, 
and traumatic brain disease were last denied by the RO in 
June 1996, the following pertinent evidence was of record.

Service treatment records dated in March 1964 document an 
incident in which the Veteran was hit on the lower lip by a 
hatch cover, which resulted in a laceration to the lip and a 
loosening of the lower incisors.  Crucially, no loss of 
consciousness or musculoskeletal problems were noted at that 
time.  The Veteran's service separation examination dated 
December 1965 did not document any abnormalities of the back, 
shoulder, or head.

VA treatment records dated 1991 through 1992, over a quarter 
of a century after he left military service in 1966, document 
the Veteran's complaints of headaches, short term memory 
loss, confusion, back pain, and right shoulder pain.  Those 
treatment records repeatedly documented the Veteran's report 
that he originally injured his head and back when he was hit 
by machinery at the steel foundry where he worked.  See, 
e.g., a VA treatment record dated June 1991.  

Social Security Administration decisional documents dated 
July 1992 show that the Veteran was determined to be disabled 
beginning January 25, 1991 due to severe headaches and 
degenerative joint disease of the right shoulder and lumbar 
spine.

In a letter dated April 1993, the Veteran reported that while 
he was in the military, he "suffered injuries and illnesses 
which were not reported by me or my supervisors due to 
conditions under which we were working to meet combat 
preparedness and constantly on alert."

The Veteran's claims of entitlement to service connection for 
back disability, right shoulder disability, and traumatic 
brain disease (head injury) were initially denied in a RO 
rating decision in May 1992.  The Veteran did not appeal.  

In May 1996, the Veteran filed to reopen the previously 
denied back disability, right shoulder disability, and 
traumatic brain disease claims.  He did not submit any new 
evidence.  In a June 1996 letter, the RO declined to reopen 
the Veteran's claims.  The Veteran did not appeal that 
decision and it became final.

In August 2003, the Veteran again filed to reopen the 
previously denied claims.  As indicated above, the December 
2003 rating decision reopened and denied the Veteran's 
claims.  This appeal followed.

Evidence which has been added to the record since the June 
1996 RO decision will be discussed in the Board's analysis, 
below.

Analysis

At the time of the prior denials, of record were diagnoses of 
degenerative joint disease of the back and right shoulder.  
There were also of record a number of medical reports 
documenting the Veteran's complaints of headaches, short term 
memory loss, dizziness, and confusion, although no specific 
diagnosis of traumatic brain disease or residuals of a head 
injury was shown.  Hickson element (1) was met.  Although the 
Veteran's March 1964 lip laceration due to the hatch cover 
injury was of record, there was no evidence of any in-service 
back, shoulder or brain injury.

The RO denied Veteran's claims in essence because there was 
no evidence of the second Hickson element, in-service disease 
or injury.  In the absence of element (2), element (3), 
medical nexus, was also lacking.  

The unappealed June 1996 RO decision is final.  See 
38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claims for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted evidence [i.e. 
after June 1996] bears directly and substantially upon the 
specific matters under consideration.  

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claims of entitlement to 
service connection for back disability, right shoulder 
disability, and traumatic brain disease has not been 
submitted.

The newly added evidence, in pertinent part, consists of VA 
treatment records dated 2000 through 2004, private treatment 
records from the Providence Medical Center dated in 1992, and 
statements from the Veteran.  

The newly added VA and private treatment records are 
cumulative and redundant of the evidence already of record in 
that these records document ongoing diagnoses of headaches as 
well as degenerative changes of the back and right shoulder.  
Such diagnoses were already of record at the time of the last 
final denial.  Therefore, although these subsequently added 
private and VA treatment records are new, such evidence is 
not material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued complaints, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence]. 

The newly added statements of the Veteran, including his 
November 2005 Board hearing testimony, contains reports of 
in-service injuries that were not of record at the time of 
the last final denial.  Notably, the Veteran now asserts that 
he incurred traumatic brain disease due to repeated in-
service physical assaults.  See the November 2005 Board 
hearing transcript, pgs. 10-12.  Additionally, he stated that 
he incurred the back and right shoulder injuries when he 
"flew off the back of a truck" and landed on a rock.  See 
the November 2005 Board hearing transcript, pgs. 15-16.  

Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  Although the Board finds it exceedingly curious 
that the Veteran would not raise these matters until this 
late date, his statements as to alleged physical abuse and 
the truck accident in service are not inherently false or 
incredible.  The Board therefore finds these statements to be 
new and material with respect to Hickson element (2).

Critically, there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the 
time of the final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  New and material evidence remains 
absent as to element (3), medical nexus.

There has been no additionally submitted evidence to 
establish a nexus between the Veteran's military service and 
his claimed disabilities.  As such, the Veteran's claims to 
reopen fail on this basis.  

The Veteran has addressed the issue of medical nexus in his 
testimony before the Board as well as in multiple written 
statements.  However, in Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court specifically stated 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  The Veteran has 
offered no other evidence of medical nexus aside from his own 
statements.

In short, there remains no competent medical evidence that 
the Veteran's claimed disabilities are related to his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The additional evidence does not raise 
a reasonable possibility of substantiating the claims.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claims of entitlement to 
service connection for back disability, right shoulder 
disability, and traumatic brain disease cannot be reopened.  
The benefits sought on appeal remain denied.

ORDER

Entitlement to service connection for tooth loss is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for back 
disability.  The benefit sought on appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for right shoulder 
disability.  The benefit sought on appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for traumatic 
brain disease.  The benefit sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


